Citation Nr: 1443729	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for residuals of head trauma to include muscle spasm, neck stiffness, and shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for residuals of head trauma to include muscle spasm and neck stiffness.

The Veteran testified at a videoconference hearing before the undersigned in May 2013, and a copy of the hearing transcript is of record.  At the hearing, the Veteran asserted that his current bilateral shoulder disability is attributable to his in-service head trauma.  The Board notes that the Veteran had previously claimed entitlement to service connection for a bilateral shoulder disability on a direct basis, which was denied in a February 2013 rating decision.  The Veteran also re-asserted a claim for tinnitus attributable to the alleged head trauma, which had been previously denied in an unappealed March 2009 rating decision.  Therefore, the undersigned recharacterized the Veteran's appeal as reflected in the title page.

In June 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not experience head trauma in service resulting in any residuals.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of head trauma have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Letters dated December 2009 and November 2010 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a December 2011 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the claims file.  The Board notes that the Veteran has asserted he received treatment at the San Diego Naval Hospital around April 1968.  In that regard, the RO issued a November 2010 memorandum noting that the San Diego Naval Hospital has no such record for the Veteran, and detailed the efforts made to obtain the records.  It is clear to the Board that from the record , the referenced records are not available from any source apparent to VA, and that further efforts to secure the records would be futile.  As such, the Board finds that the RO finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

Additionally, VA afforded the Veteran an examination in September 2011.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") Therefore, this examination is adequate for VA purposes

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2013.  At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: a current disability, incurrence or aggravation of a disease or injury in service, and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background

The Veteran claims that he suffers residuals of head trauma incurred in service.  Specifically, he relates that his bilateral shoulder disability, neck pain and muscle spasm are all related to head trauma he sustained when falling off a cliff during active duty.

A February 1968 service treatment record (STR) notes that the Veteran "slipped down a hillside" and sustained a minor contusion of the right forearm and a superficial laceration of the left hand.  A June 1968 surgical record notes that the Veteran underwent a hernia repair surgery.  The Veteran reported that he had sustained a blunt injury to the right abdomen two months prior.

In October 1970, the Veteran reported that he hit his left shoulder the evening prior. X-ray of his left and right shoulder showed minor separation of the left AC joint, no other abnormalities noted.   A December 1970 STR noted complaints of left shoulder pain. Tenderness was noted.  On August 1971 separation examination, clinical evaluation of the head, face, neck, scalp, and the upper extremities was normal.

Post-service, a February 2001 VA treatment record noted that the Veteran complained of increasing discomfort in his left shoulder.  He reported that he was in a motor vehicle accident (MVA) several years ago when the car he was driving was rear-ended, and a second MVA about 3 months ago, where he was T-boned on the left side.  He noticed swelling of the tissue at the back of the neck since the accident and felt that the area was increasing in size and causing some numbness and discomfort into his left arm and shoulder.  He denied any other episodes for injury or trauma.

An August 2006 private treatment record notes that the Veteran underwent a right rotator cuff repair.

In August 2007, the Veteran underwent an independent medical evaluation in connection with a claim for worker's compensation.  Regarding a shoulder disability, the Veteran reported that his symptoms initiated three years prior when he noted pain and cramping with burning in the forearms on awakening and clicking in the left shoulder.  The Veteran noted that he believes all of his upper extremity symptoms were related to vocational tasks with repetitive activities.  He noted that his job entailed a lot of driving and heavy lifting.  The Veteran reported a past medical history involving a MVA about two years prior.  The examiner opined that the Veteran's left shoulder injury was aggravated by his work tasks.

A December 2007 private treatment record notes that the Veteran underwent a left rotator cuff repair.

In February 2009, the Veteran submitted a buddy statement from a fellow soldier who stated that he served with the Veteran between December 1967 and April 1968.  He stated that the Veteran suffered a severe abdominal injury that required surgery, caused by a fall down a cliff on one of the beaches in San Diego.  He further stated that immediately after the fall, the Veteran was groggy and/or unconscious for a very brief period and required assistance to walk.  He was taken to the hospital where the required surgery was done to repair the damage.  After a brief recuperation, he returned to duty.

In August 2011, the Veteran filed a claim for service connection for shoulder separation of the left shoulder and right shoulder, noting that separations occurred 3 times while on active duty.

On September 2011 VA examination, the Veteran reported constant neck pain with no flares.  He did not seek medical attention for his neck at the time of his hernia repair, and the neck pain became more problematic later.  He treats his neck pain with ibuprofen and massage therapy.  On physical examination, localized tenderness or pain to palpation for joints/soft tissue of the neck was noted.  He did not have guarding or muscle spasm.  He did not have radiculopathy.  X-rays did not show arthritis or vertebral fracture.  There was no functional loss or impairment of the neck.  The diagnosis was neck pain.  The examiner opined that the Veteran's claimed neck disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service head trauma.  The examiner reasoned that the Veteran does not have any chronic conditions of the neck.  Moreover, the Veteran's neck symptomatology could have been affected by his history of work-related injuries from lifting.

Also on September 2011 VA examination, the Veteran reported that he suffered bilateral shoulder subluxations while playing football in service.  He further reported that he did not have surgery on them until he underwent rotator cuff repair surgeries in 2005.  He noted that they were work-related surgeries.  He did not have surgery on them in the military.  Physical examination revealed reduced range of motion, pain on movement, localized tenderness/pain on palpation, and guarding.  X-rays revealed bilateral osteoarthritis.  In a December 2012 addendum, the examiner opined that neither the Veteran's alleged fall or playing football were severe enough to cause the Veteran's current shoulder conditions.  The examiner noted that the work he did post military apparently caused a great deal of stress and injury to the shoulder joint and surrounding soft tissue.  Therefore the examiner opined that the Veteran's current bilateral shoulder condition is less likely as not caused by or a result of events that occurred in military service.

At the Veteran's May 2013 Board hearing, the Veteran testified that, in April 1968, he and another soldier fell from a 90 foot cliff, landing on his back and his head hit a rock, causing him to be unconscious.  The other soldier fell on top of him, hitting him in the stomach.  They passed out, and when the other soldier woke him up, they walked back to where a group of other soldiers were.  He was taken to the hospital where he underwent an abdominal hernia repair.  He testified that, about a month later, he was hit in the stomach and he had to have another abdominal repair.  He stated that he healed, and played football for the Navy and was involved in other sports and activities.  While he was playing football, he dislocated his shoulders several times.  However, he had played football in high school, and never had any shoulder injuries and was hit a lot harder than he was being hit on the Navy.  Regarding his neck, he states that he has never had any normal range of motion, and experiences pain if he pulls too much to one side or the other.  He also testified that, in the evenings, he has muscle cramps in his legs and shoulders, as well as a sharp pain that runs from the neck through the shoulders and into the hands.  He testified that he was in a car accident since service, during which his left leg went numb.  The doctor said that he had lost a lot of mobility in his neck, but the Veteran asserts that he had lost mobility in his neck prior to the accident.

The Veteran also submitted a June 2013 private opinion which stated that the Veteran's AC joint separations of the right and left shoulders that occurred when the Veteran was playing football on active duty have pre-disposed the Veteran to the development of the right and left shoulder conditions which led to the rotator cuff repairs.  However, the examiner did not opine as to whether the Veteran's alleged head trauma caused the Veteran's current shoulder disability.

IV.  Analysis

After review of the evidence of record, the Board finds that service connection for residuals of the alleged head injury is not warranted.
 
At the outset, the Board notes that there is no current diagnosis of a neck disability.  A diagnosed condition must underlie a Veteran's complaints of pain in order for direct or secondary service connection to be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The competent medical evidence of record does not show that the Veteran has been diagnosed with any disability, injury, or disease underlying his complaints of neck stiffness, pain, or muscle spasms.  In this regard, the Board notes that the STRs are silent for complaints of neck pain, stiffness, or muscle spasms.  Moreover, clinical evaluation of the neck upon separation was normal.  While the Veteran complained of neck swelling in February 2001 (which he attributed to a MVA at the time), no other findings or diagnosis was given. Additionally, the September 2011 VA examiner considered the Veteran's complaints of stiffness, pain and spasms, but no current neck disability was found on examination. 

While the Veteran is competent to report he is experiencing pain, there is no diagnosed disease to which the reported pain can be attributed to.  As there is no lay or medical diagnosis of an underlying disease, the Veteran's statements are simply subjective complaints of pain, stiffness, and spasms, which are not sufficient to establish a current diagnosis for the purposes of service connection.  Id.  Since a current disability has not been established, service connection cannot be granted for a neck disability as a residual to head trauma.  See Brammer, 3 Vet. App. at 225.

Regarding the Veteran's assertion that his current bilateral shoulder disability is a residual of head trauma, the Board finds that the evidence does not establish that such a trauma occurred in service.  The only reference to a fall in service concerned a minor contusion of the right forearm and a superficial laceration of the left hand; there was no mention made of a head injury of any type (or shoulder injuries), let alone one involving a rock to the head that induced loss of consciousness.  Nor was there any reference to loss of large amounts of blood to support the Veteran's current narrative that he was lying in a pool of blood at the bottom of a cliff.  The Board has considered the statement of his service comrade, but points out that this service comrade did not actually witness the fall or see the Veteran lying unconscious.  Rather, the servicemember purportedly saw the Veteran after the Veteran returned to the gathering.  At that point, even if the Veteran was experiencing problems with consciousness, that does not establish that any such problems resulted from trauma to the head.  Moreover, the Board finds the account of both the Veteran and his service comrade to be inconsistent with the service records, which do not reference any severe injuries, and in fact only mention minor ones.  The Board finds it unlikely that treating clinicians would fail to remark on the presence of a head injury or associated significant symptoms of loss of consciousness.  Nor does the February 2009 buddy statement indicate that the Veteran suffered a shoulder disability as a result of head trauma.  The Board finds the account of the Veteran and his service comrade as to head injury in service, including as to any associated neck or shoulder disability, to lack credibility.

The first time the Veteran asserted that his shoulder disability resulted from any incident in service was in his August 2011 claim.  Moreover, records since February 2011 show that the Veteran has inconsistently attributed his bilateral shoulder disability to other incidents, including in-service football injuries, post-service MVAs, and post-service vocational tasks with repetitive activities, including driving and heavy lifting.  The Board finds that the Veteran's credibility is also diminished by these inconsistent statements.

The Board has also considered the Veteran's statements asserting a nexus between his claimed bilateral shoulder disabilities and his asserted head trauma during active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case - whether the Veteran's disabilities are related to service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

In this case, there is no competent medical evidence or opinion that in any way relates the Veteran's current shoulder disability to any head trauma sustained in service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence of a nexus, service connection for residuals of head trauma is not warranted.

The preponderance of the evidence is against the Veteran's claim of residuals of head trauma that was incurred in active service.  As there is no reasonable doubt to be resolved, the claim of service connection for residuals of head trauma is denied.


ORDER

Service connection for residuals of head trauma is denied.


REMAND

The Veteran asserts that his current tinnitus was incurred during service.  His claim for tinnitus was originally denied in a September 2008 rating decision on the basis that there was no documentation of tinnitus or acoustic trauma in service.  Thereafter, the Veteran submitted lay statements from himself and a fellow soldier, claiming that his tinnitus was due to head trauma sustained in service.  The RO again denied the Veteran's claim in a March 2009 rating decision, on the additional basis that there was no evidence of head trauma in service.  However, the RO additionally developed the Veteran's claim for service connection for residuals of head trauma.  At the Veteran's 2013 Board hearing, the Veteran again asserted that his hearing loss was due to head trauma sustained in service.  Therefore, the undersigned characterized the Veteran's assertion as a claim to reopen service connection for tinnitus rather than as a residual of head trauma.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran has not been provided with the required Kent notice.  Therefore, proper notice must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran a new notice letter with regards to the issue of service connection for tinnitus, required in claims to reopen that is Kent-compliant. The notice must accurately state the reason for the prior denial and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above).

2.  After completing the above, readjudicate the Veteran's claim to reopen service connection for tinnitus.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


